NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   16-50015

                Plaintiff-Appellant,            D.C. No.
                                                3:15-cr-01349-BAS-1
 v.

CLINTON MACK REID,                              MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                        Argued and Submitted June 9, 2017
                              Pasadena, California

Before: LIPEZ,** BEA, and HURWITZ, Circuit Judges.

      Clinton Reid was charged with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) after a search of his vehicle by San Diego police

officers revealed a loaded handgun. The district court granted Reid’s motion to

suppress the handgun, and the government appealed that order. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
over that interlocutory appeal under 18 U.S.C. § 3731. We reverse and remand.

      1. Officers were dispatched to a park after receiving two separate reports of

fighting and drug use. Members of a violent street gang had congregated in the park

to celebrate a gang holiday, and criminal activity had occurred in the park on

previous holidays. When uniformed officers entered the park, Reid, wearing gang

colors, “quickly” walked away and “seemed to be the most nervous of everybody.”

Reid went to a nearby parked car, sat in the backseat for five to seven seconds, and

appeared to place something in the car before walking away. Officers stopped Reid

on his way back to the park. An officer testified at the hearing on the motion to

suppress that based on his background, training, and experience, Reid was likely

“dumping” illegal contraband in the car. Officers had found illegal narcotics and

firearms on attendees of this event in the past.        Given the totality of the

circumstances, there was “particularized and objective basis for suspecting” that

Reid had put contraband in his car. United States v. Valdes-Vega, 738 F.3d 1074,

1078 (9th Cir. 2013) (en banc) (citation omitted). The stop was therefore supported

by reasonable suspicion, which, as we have observed, “is not a particularly high

threshold to reach.” Id.; see Terry v. Ohio, 392 U.S. 1, 30-31 (1968).

      2. Officers learned that Reid was a convicted felon during the Terry stop.

From outside the car where Reid had been sitting, officers observed a bulge in the

shape of a handgun in a pouch behind the driver’s seat. With limited exceptions, a


                                         2
convicted felon may not possess a firearm. See 18 U.S.C. § 922(g)(1); Cal. Penal

Code § 29800. These “facts and circumstances within [the officers’] knowledge”

were “sufficient to warrant a reasonable belief that” Reid was a prohibited possessor

of a handgun, and the officers therefore had probable cause to search the car. See

United States v. Noster, 590 F.3d 624, 633 (9th Cir. 2009) (citation omitted).1

      REVERSED AND REMANDED.




1
       Reid did not contend below that the search was deficient for failure to obtain
a search warrant.

                                         3